Cuyahoga County, No. 66454. This cause is pending as an appeal from the Court of Appeals for Cuyahoga County.
A letter dated August 17, 1995, and enclosures have been submitted directly to the Justices by David Cupps, an attorney who has not filed an appearance in this case. The letter was intended to place before the court an appellee’s brief that the Clerk had properly rejected for filing as untimely.
Pursuant to S.Ct.Prac.R. XIV(1)(A), the August 17, 1995 correspondence and enclosures submitted directly to the court will not be considered by the court, said correspondence having been inappropriately submitted directly to the Justices in a pending case in violation of the Supreme Court Rules of Practice.
Upon consideration of appellee’s request to participate in oral argument,
IT IS ORDERED by the court that appellee’s request to participate in oral argument be, and hereby is, denied.
Wright and Resnick, JJ., dissent.